DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-8, 15-18 and 20  are pending in the application. Claims 1-8, 15-18 and 20 are amended. 
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Omata et al. (US 20180357484, hereinafter Omata) in view of Li et al. (US 20190382035, hereinafter Li).  
Regarding Claim 1, Omata discloses an information processing apparatus comprising: 
a processor in communication with a memory (Fig. 1; [0152] FIG. 3; [0172]) configured to store instructions that, when executed by the processor, cause the processor to:  
set a label ([0171], Fig. 4, the object recognition unit 302 compares the near miss characteristic quantity with a predetermined threshold value to make a large and small comparison (step S403)); and 
determine, based on the set label, whether or not to store the scene information associated with the label ([0171], Fig. 4, ] object recognition unit 302 outputs a detection signal of near miss characteristics to the control unit 307. Subsequently, the control unit 307 outputs a recording trigger to the video recording unit 308 (step S404), and instructs trigger recording of the near miss video).
Omata further discloses object recognition unit 302 outputs a detection signal of near miss characteristics to the control unit 307, outputting a recording trigger to the video recording unit , and instructs trigger recording of the near miss video ([0171], Fig. 4)
However, Omata does not explicitly disclose setting the label selected from a pluralities of labels.
Li teaches from the same field of endeavor setting the label selected from a pluralities of labels ([0069], [0072], FIG. 4 , the object recognition unit 134 adds information about the “right turn” to the label ID outputs the label ID set by the labeling and accompanying information to the traffic scene selection unit 136 when it is recognized that another vehicle recognized by the peripheral situation recognition unit 132 is turning to the right. It also outputs the label ID set by the labeling and accompanying information to the traffic scene selection unit 136.  [0073] recognizes a situation in which the host vehicle M is traveling on the basis of the labeling result;  [0083] , [0087], [0090],  FIG. 7(a) , 7 (b), selects a traffic scene indicating a peripheral situation of the host vehicle M on the basis of the presence or absence of a traffic participant and a road environment labeled by the object recognition unit)

    PNG
    media_image1.png
    397
    622
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of setting the label selected from a pluralities of labels as taught by Li ([0072]) into the imaging system of Omata in order to provide a recognition processing system for generating text for comprehensively predicting a change in a peripheral situation of a vehicle (Li, [0006]) resulting in the predictable result of improving  quality of the information provided for the driver or operator.
Regarding Claim 2, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to: recognize the element information included in the scene information ([0032], detecting characteristics of a scene; [0135]).
Regarding Claim 3, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to: determine whether the element information is indicative of a traffic situation, and setting the label comprises setting the label to classify the traffic situation for the scene information when it is determined that the element information is indicative of a traffic situation ([0102], subjecting a road to object recognition from the video captured by the in-vehicle camera. For example, the road can be subjected to the object recognition by extracting, for example, a roadway center line, a traffic lane dividing line, and a division line such as a traffic lane dividing line, from a road image-captured by the in-vehicle camera).

Regarding Claim 4, Omata in view of Li discloses the information processing apparatus according to claim 1, 
determine whether the element information is indicative of an environment situation, and 
wherein setting the label comprises setting the label to classify the environment situation for the scene information when it is determined that the element information is indicative of an environment situation ([0104], Abnormal driving of the own vehicle caused by the deterioration of the surrounding environment can be detected quickly or beforehand by subjecting snow fall, rain, and a road surface to object recognition from a video of surroundings of the own vehicle captured by the in-vehicle camera).
Regarding Claim 5, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to: determine whether the element information is indicative of a traffic sign, and wherein setting the label comprises setting the label to classify the traffic sign for the scene information when it is determined that the element in- formation is indicative of a traffic sign ([0107], object recognition from the video captured by the in-vehicle camera, and a regulation (including one way traffic, etc.) applied to a traveling road is identified from the result of object recognition of various road traffic signs that are placed on the roadside or drawn on road surfaces).
Regarding Claim 6, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to: determine whether the element information is indicative of a road shape, and wherein setting the label comprises setting the label to classify the road shape for the scene information when it is determined that the element information is indicative of a road shape ([0107], object recognition from the video captured by the in-vehicle camera, and a regulation (including one way traffic, etc.) applied to a traveling road is identified from the result of object recognition of various road traffic signs that are placed on the roadside or drawn on road surfaces).
Regarding Claim 7, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to: determine whether the element information is indicative of an obstacle on a traveling route, and wherein setting the label comprises setting the label to classify the obstacle for the scene information when it is determined that the element information is indicative of an obstacle on a traveling route ([0103], abnormal driving of the own vehicle can be detected by recognizing an object other than the own vehicle (a surrounding vehicle, a pedestrian, an animal, roadwork, a guard rail, a utility pole, a building, or other obstacles) from a video of surroundings of the own vehicle captured by the in-vehicle camera).
Regarding Claim 8, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to: wherein the instructions further cause the processor to: determine whether the element information is indicative of operation information of a mobile object, and wherein setting the label comprises setting the label to classify the operation information for the scene information when it is determined that the element information is indicative of operation information of a mobile object ([0103], abnormal driving of the own vehicle can be detected by recognizing an object other than the own vehicle (a surrounding vehicle, a pedestrian, an animal, roadwork, a guard rail, a utility pole, a building, or other obstacles) from a video of surroundings of the own vehicle captured by the in-vehicle camera).
Regarding Claim 15, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein in a case where the label corresponding to the element in- formation included in the scene information is not present, the instructions further cause the processor to set the label indicating that the scene indicated by the scene information is unknown for the scene information ([0106], illegal driving of the own vehicle will subsequently result in an accident or a near miss and as illegal driving of the own vehicle, driving that violates the road traffic regulation by the own vehicle can be mentioned, the illegal driving including traveling that deviates from a traffic lane of the own vehicle, speed limit violation, disregard of a stop line, disregard of a traffic light, violation of one way traffic, other sign violations, and the like )
Regarding Claim 16, Omata in view of Li discloses the information processing apparatus according to claim 1, wherein the instructions further cause the processor to acquire the scene information including sensor information of at least one of a plurality of kinds of sensors ([0089], a collision with an object that is much lighter than the self-weight of a vehicle, or a mischief during parking. As the result, there exists a problem that false detection frequently occurs by trigger recording, and consequently a near miss video is buried in many videos caused by the false detections.)
Regarding Claim 17,  The method claim 17 of using the corresponding the apparatus  claimed in claim 1,  and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 18, Omata in view of Li discloses the information processing apparatus according to claim 17, wherein the instructions further cause the processor to perform: recognizing the element information included in the scene information ([0102]-[0104], Abnormal driving of the own vehicle caused by the deterioration of the surrounding environment can be detected quickly or beforehand by subjecting snow fall, rain, and a road surface to object recognition from a video of surroundings of the own vehicle captured by the in-vehicle camera).
Regarding Claim 20,  The computer readable medium claim 20 of using the corresponding the apparatus  claimed in claim 1,  and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487